DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-13, and 20-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low refractive index” in claims 1, 20, and 28 is a relative term which renders the claim indefinite. The term “low refractive index” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what refractive index the layer would need to have to be considered low refractive index. 
The remaining claims are rejected for depending on claim 1 or 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-10, 12-13, 20-22, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashizume (US Pub. 2017/0168379 A1) in view of Strauß (US Pub. 2015/0003042 A1) and Wakizaka et al. (US Pub. 2010/0079867 A1).
Regarding claims 1, 6-8, 20-22, 26, and 28, Hashizume discloses a wavelength conversion element comprising a base material, wavelength conversion layer which comprises a wavelength conversion material and a binder (light conversion layer), a light transmitting layer (planarization layer), and an antireflection film (optical coating) (abstract and Fig. 3). The flatness of the conversion layer is enhanced by the light transmitting layer so that the antireflection layer can provide sufficiently high antireflection function (the light transmitting layer is optically smooth and smoother in comparison to the conversion layer) ([0008] and [0077]). The light converting particles are phosphor ([0064]) so are considered capable of generating light from excitation incident on the conversion layer (see [0006] and [0037]-[0059]).
Hashizume does not specifically disclose the light transmission of the light transmitting layer but the purpose of the layer is to transmit light (abstract). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that a layer that is specifically disclosed as light transmitting will have a high light transmittance within the claimed range. Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in light transmittance involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II. 
Hashizume in view of Woody discloses the wavelength conversion layer comprising phosphor and a binder but does not disclose the binder being silicone (Hashizume, [0064]).
Strauß discloses a conversion element comprising a scattering layer, reflection layer and conversion layer in between (abstract) where the conversion layer comprises a conversion material which may be cerium or europium doped luminescent substance (phosphor) and silicone matrix material (binding material) ([0017]-[0022]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the conversion layer in Hashizume could be made of the materials taught in Strauß as conventionally known suitable materials used to form a conversion layer (The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).
Hashizume in view of Strauß does not specifically disclose the planarization layer comprising polymer, specifically silicone where the difference in refractive index between the conversion layer and the planarization is less than 15%, less than 10%, or less than 5%.
Wakizaka discloses an optical film comprising a support, anti-glare layer which has asperities and antireflection film comprising one or more layers of different refractive index (planarization layer) where the antireflection film is relatively smooth compared to the anti-glare layer (Fig. 1B, abstract, [0048]-[0049], and [0062]). The antiglare film has a refractive index of 1.48 to 1.70 with an example of 1.52 ([0107] and Table 8) and the refractive index layer has a refractive index ranging from 1.25 to 1.48 for a low refractive index film, 1.55 to 1.8 for a medium refractive index film, or 1.55 to 1.80 for a high refractive index film with an example of a refractive index of 1.48 or 1.62 which gives a difference of 3% or 9% ([0108], [0208]-[0209], see Tables 6 and 8). Wakizaka further discloses that at least one of the layers should comprise a leveling agent which is specifically silicone to improve nonuniform thickness and improve surface condition ([0242]-[0243] and [0259]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the difference in refractive index between the wavelength conversion layer and any adjacent layer in Hashizume should be 3% or 9% as taught in Wakizaka to have sufficient difference in refractive index to have a reduction in reflectance (Wakizaka, [0109] and Tables 7 and 9). It would have further been obvious to one of ordinary skill in the art at the effective filing date of the invention for the binder in the planarization layer to comprise a polymer material, specifically silicone as taught in Wakizaka to have improvement in nonuniform thickness (Wakizaka, [0242] and [0114]).
Regarding claims 9, 10, and 27, Hashizume discloses the base material being able to reflect light (optically functional) ([0063]).
Regarding claim 12, Hashizume discloses a base material or a heat dissipating plate on which the remaining elements are placed ([0061]). Either may be considered a substrate.
Regarding claim 13, Hashizume discloses the invention applied to a luminaire, projector or headlight of an automobile ([0002] and [0088]).
Claims 1, 6-13, 20-22, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Pub. 2017/0146219 A1) in view of Strauß (US Pub. 2015/0003042 A1) and Wakizaka et al. (US Pub. 2010/0079867 A1).
 Regarding claim 1, 6-8, 12, 20-22, 26, and 28 Li discloses a wavelength conversion device comprising a substrate, reflecting layer, light-emitting layer (light conversion layer), glass layer (planarization layer) and anti-reflection film (optical coating) where the light-emitting layer contains a wavelength conversion material and binder (abstract and [0056]). The glass layer has a flat smooth surface that ensures uniformity and avoids adverse impact on the light transmission (optically smooth) and where the light emitting layer is non-smooth (glass layer is smoother than light emitting layer) ([0057]). The light emitting layer is considered to generate emission light from excitation light incident on it ([0054]).
Li does not specifically disclose the transmittance of the glass layer. However, Li discloses the desire for high light utilization efficiency ([0035]) where the glass layer should not adversely impact the transmission of light ([0057]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that a layer that is specifically disclosed as not adversely impacting transmission of light will have a high light transmittance within the claimed range. Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in light transmittance involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Li discloses the light emitting layer comprising wavelength conversion material and a resin or silica gel binder (Li, [0045]) but does not disclose the conversion material being phosphor or the binder being silicone. 
Strauß discloses a conversion element comprising a scattering layer, reflection layer and conversion layer in between (abstract) where the conversion layer comprises a conversion material which may be cerium or europium doped luminescent substance (phosphor) and silicone matrix material (binding material) ([0017]-[0022]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the light emitting layer in Li could be made of the materials taught in Strauß as conventionally known suitable materials used to form a conversion layer (The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).
Li in view of Strauß does not specifically disclose the planarization layer comprising polymer, specifically silicone where the difference in refractive index between the conversion layer and the planarization is less than 15%, less than 10%, or less than 5%.
Wakizaka discloses an optical film comprising a support, anti-glare layer which has asperities and antireflection film comprising one or more layers of different refractive index (planarization layer) where the antireflection film is relatively smooth compared to the anti-glare layer (Fig. 1B, abstract, [0048]-[0049], and [0062]). The antiglare film has a refractive index of 1.48 to 1.70 with an example of 1.52 ([0107] and Table 8) and the refractive index layer has a refractive index ranging from 1.25 to 1.48 for a low refractive index film, 1.55 to 1.8 for a medium refractive index film, or 1.55 to 1.80 for a high refractive index film with an example of a refractive index of 1.48 or 1.62 which gives a difference of 3% or 9% ([0108], [0208]-[0209], see Tables 6 and 8). Wakizaka further discloses that at least one of the layers should comprise a leveling agent which is specifically silicone to improve nonuniform thickness and improve surface condition ([0242]-[0243] and [0259]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the difference in refractive index between the wavelength conversion layer and any adjacent layer in Li should be 3% or 9% as taught in Wakizaka to have sufficient difference in refractive index to have a reduction in reflectance (Wakizaka, [0109] and Tables 7 and 9). It would have further been obvious to one of ordinary skill in the art at the effective filing date of the invention for the binder in the planarization layer to comprise a polymer material, specifically silicone as taught in Wakizaka to have improvement in nonuniform thickness (Wakizaka, [0242] and [0114]).
Regarding claims 9-11 and 27, Li discloses a reflecting layer (optically functional layer) on the second surface of the light-emitting layer (abstract and Figs. 1 and 2). The reflecting layer comprises reflecting particles, auxiliary particles and a binder (abstract) where the binder is resin (reflective resin material) ([0044]). 
Regarding claim 13, the term “a colour wheel; a phosphor wheel; a projection display; and an automotive headlight” describes a manner of operating the claimed article since the claim only states an intended use or what the article does and does not impose any limiting structure on the claimed invention. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) and see MPEP 2114 II.
Claims 2, 4, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashizume in view of Strauß and Wakizaka or Li in view of Strauß and Wakizaka as applied to claim 1 or 20 above, and further in view of Woody, V. et al. (US Pub. 2011/0250392 A1) (hereafter “Woody”).
Hashizume in view of Strauß and Wakizaka or Li in view of Strauß and Wakizaka disclose the light converter of claim 1 or 20 as discussed above. 
Hashizume or Li does not specifically disclose the planarization layer having a roughness average that is no more than 0.25 of an Ra of the surface of the light conversion layer; an Ra of not greater than 0.02 microns, or an Ra of not more than 0.1 of a wavelength of the emission light.
Woody discloses a substrate coated with a composition comprising acrylate (organic material) and inorganic oxide particles to form a planarizing layer having a surface roughness, Ra, of less than about 1 nm (abstract and [0011]) where the planarized surface is for optical or electrical devices ([0002]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the planarization layer in the conversion element in Hashizume in view of Strauß and Wakizaka or Li in view of Strauß and Wakizaka should have a very low surface roughness, Ra, of less than about 1 nm as taught in Woody as a desired surface roughness for a planarization layer for an optical or electrical device (Woody, [0001]-[0002] and [0011] and Hashizume, [0008] or Li, [0057] and [0059]). If the surface roughness, Ra, is very low on the order of 1 nm or less, it would be expected that the Ra would be less than 0.25 of an Ra of the surface of the light conversion layer and 0.1 of a wavelength of the emission light since such a low surface roughness is approaching zero.

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 1/25/2022, with respect to the rejection(s) of claim(s) 1, 2, 4, 6-13, 21, 26, and 28 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection over claims 1, 2, 4, 6-6-13, and20-28 is made in view of Hashizume in view of Strauß and Wakizaka; Li in view of Strauß and Wakizaka; Hashizume in view of Strauß, Wakizaka, and Woody; and Li in view of Strauß, Wakizaka, and Woody.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2011-123380 A discloses an antiglare film with a hard coat layer on a substrate ([0001]) which is capable of achieving both antiglare and contrast while suppressing glare where the base material has an uneven shape and the a hard coat layer follows the uneven shape of the base material but has a gentler uneven shape ([0010]-[0011]) where the two layers have different refractive indices but have a difference of 0.01 to 0.2 so that internal haze which suppresses glare is obtained but the reflectance at the interface does not increase to such an extent that light utilization efficiency decreases ([0034]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783